AMENDMENT NO. 2 TO SHARE PURCHASE AGREEMENT

           THIS AMENDMENT No. 2 (the "Agreement") is made as of August 26, 2002
by and among OUTOKUMPU COPPER PRODUCTS OY, a Finnish company (“Buyer”) and LGL
Holland B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of The Netherlands and
having its official seat (statutaire zetel) in Amsterdam, The Netherlands and
its registered office at Watergoorweg 87, 3861MA Nijkerk, The Netherlands and
registered with the commercial register under 32069974 (“Seller”) and LGL Europe
Holdings Co. (the “Guarantor”).

          Buyer, Seller and the Guarantor, intending to be legally bound and in
consideration of the mutual promises herein contained, agree as follows:

           1.     Reference is made to a Share Purchase Agreement dated as of
July 18, 2002 by and among Buyer, Seller and the Guarantor, as amended (the
“Purchase Agreement”). Any specially capitalized terms not otherwise defined in
this Agreement shall have the same meaning as set forth in the Purchase
Agreement. Buyer, Seller and the Guarantor desire to amend the Purchase
Agreement as set forth in this Agreement.

           2.     Buyer acknowledges that certain of the JV Transactions
contemplated by the Shareholders Agreement and in particular (i) certain of the
formal actions described on Attachment E relating to the share ownership
transfers of the Acquired Companies in Italy, the Czech Republic and France as
contemplated by Section 6.1 of the Purchase Agreement, have not been completed
in all respects.  Without limiting the obligations of the Seller under Sections
6.1 or 11.6 of the Purchase Agreement, Seller agrees to take, or cause to be
taken, all actions at its expense that are necessary or advisable to complete
all of such JV Transactions.

           3.      Where the Seller has not completed a JV Transaction prior to
Closing, until the respective JV Transaction with respect to an Acquired Company
has been completed, the Seller agrees:

           (a)     that the respective Acquired Company shall be operated and
managed in a manner in all respects consistent with the management, governance,
funding and related provisions of the Shareholders Agreement as though such JV
Transaction had been completed (“Shareholder Agreement Principles”) and
otherwise in the Ordinary Course of Business;

           (b)     to manage such Acquired Company in cooperation with the Buyer
and in accordance with the Shareholder Agreement Principles; and

           (c)     to agree with the Buyer and act on the Buyer's instructions
with respect to (i) the naming of any managers, executives, board members or
legal representatives of the respective Acquired Company, and (ii) any votes of
such company’s shareholders or members, as the case may be, all consistent with
the Shareholder Agreement Principles.

           4.     Notwithstanding, and in addition to, any other rights that the
Buyer may have against the Seller as a result of the Seller’s failure to
consummate any of the

--------------------------------------------------------------------------------



JV Transactions, the Seller shall indemnify and hold harmless the Buyer, from
and against any loss, liability, damage, cost and expenses (including legal
costs and expenses) whatsoever incurred resulting from, arising out of, relating
to or caused by the failure of any JV Transaction to be consummated as
contemplated in the Purchase Agreement and Shareholders Agreement.

           The foregoing indemnification provisions are in addition to, and not
in derogation of, any statutory, equitable, or common law remedy the Buyer may
have for breach of representation, warranty, or covenant.

           5.     Section 2.2 of the Purchase Agreement is hereby amended to
provide that $1,500,000 of the Preliminary Purchase Price (the “Withhold
Amount”) shall not be paid at Closing and shall be withheld by Buyer until (i)
the Share Purchase Agreement between LGL Holland B.V. and Outokumpu Heatcraft
B.V. evidencing the transfer of the shares of the Acquired Company in the Czech
Republic (Heatcraft Prague, s.r.o) to Outokumpu Heatcraft B.V. has been
delivered to Heatcraft Prague, s.r.o. and (ii) the Commercial Court’s decision
registering the transfer of the ownership interest enters into legal force (in
Czech nabude právní moci) (the “Czech Share Transfer”). The Withhold amount will
bear interest at a per annum rate equal to the Three Month London Interbank
Offered Rates (“LIBOR”) for U.S. Dollars from the Effective Date plus eighty
(80) basis points. Buyer shall pay the Withhold Amount plus accrued interest to
Seller within two Business Days after receipt from Seller of evidence reasonably
satisfactory to Buyer of the completion of the Czech Share Transfer.

           6.     Except as provided for in this Agreement, all of the
provisions of the Purchase Agreement shall remain in full force and effect.


[SIGNATURES APPEAR ON NEXT PAGE]

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.

  Seller:
LGL HOLLAND B.V.

By: _______________________________
Name:
Title:


  By:_______________________________
Name:
Title:


  Guarantor:
LGL EUROPE HOLDING CO.

By:_______________________________
Name:
Title:


  Buyer:
OUTOKUMPU COPPER PRODUCTS OY

By:_______________________________
Name:
Title: